Citation Nr: 0902432	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Chapter 31 vocational benefits to pursue a 
graduate degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had active military service from 
January 1976 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 determination of the Vocational 
Rehabilitation and Employment Division of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that found that the veteran did not have an employment 
handicap according to VA regulations and was not entitled to 
Chapter 31 training benefits.

In October 2008, the veteran testified during a hearing 
before the undersigned conducted at the Board's main office 
in Washington, D.C.  A transcript of the hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, to 
pursue a graduate degree.  In the March 2005 determination on 
appeal, the RO concluded that the veteran did not have an 
employment handicap and had overcome the effects of his 
vocational impairment through prior education.  He was found 
"not entitled" for Chapter 31 training services but was 
offered placement services through the Disabled Veteran 
Outreach Program.

However, during his recent hearing, the veteran testified 
that he graduated from college in 1984, that made his skills 
outdated and that, given his age and physical disabilities, 
he was ill-prepared to obtain a job.  He said that he wanted 
to go to law school.  The veteran reported that, in 1985, he 
was retired from the Post Office on disability.

According to the March 2005 statement of the case (SOC), the 
veteran's service-connected disabilities include degenerative 
disc disease of the lumbar spine, evaluated as 20 percent 
disabling; and dermatitis, evaluated as 10 percent disabling. 
A May 2002 statement from a VA orthopedic surgeon indicates 
that the veteran had L4-5 and L5-S1 degenerative disc 
disease.  However, the file contains no other information 
regarding the veteran's disabilities, and the Board believes 
it would helpful to review the veteran's entire VA disability 
file in conjunction with his current claim on appeal.

Furthermore, in a January 2009 letter to the Board, the 
veteran reported that he received Social Security 
Administration (SSA) disability benefits since February 1991, 
and enclosed a copy of an August 1991 letter to him from the 
SSA regarding his disability benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996).  Also, in Tetro v. Gober, 14 Vet. App. 
110 (2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  As 
such, the veteran's SSA records should be obtained in 
connection with his claim. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain the veteran's 
complete VA disability file and 
associate it with his vocational 
rehabilitation file prior to returning 
the case to the Board for appellate 
review.

2.	The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims file.  If these records 
are not available, certification of 
such should be placed in the record.

3.	Then, after ensuring that any actions 
needed to ensure VA's duty to assist 
and notice obligations are 
accomplished, the RO/AMC should 
readjudicate the claim on appeal.  If 
such action does not result in a grant 
of the claim, a supplemental statement 
of the case (SSOC) should be issued to 
the veteran and his representative.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the March 
2005 SOC.  An appropriate period of 
time should be allowed for response 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




